      Case 2:15-cv-00087-SPL Document 300 Filed 03/12/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )     No. CV-15-00087-PHX-SPL
      Lisa Norton, et al.,
 9                                              )
                                                )
                        Plaintiffs,             )     ORDER
10                                              )
      vs.
11                                              )
                                                )
      Joseph M. Arpaio,                         )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15          The Court has reconsidered the parties’ Joint Motion to Continue Trial (Doc. 297).
16   Good cause appearing,
17          IT IS ORDERED that the Court’s March 12, 2020 Order denying the parties’ Joint
18   Motion to Continue (Doc. 299) is vacated.
19          IT IS ORDERED that the Joint Motion to Continue Trial (Doc. 297) is granted.
20          IT IS FURTHER ORDERED that the trial, currently scheduled to begin March
21   17, 2020, is vacated and will be reset at a later date.
22          Dated this 12th day of March, 2020.
23
24
                                                        Honorable Steven P. Logan
25                                                      United States District Judge
26
27
28
